DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second seam of claims 15, 16 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-19 recite the limitation “substantially”. The term “substantially” is a subjective term, and since no objective standard is provided to allow the public to determine the scope of the claim, and, therefore, renders the claim indefinite.  See MPEP 2173.05(b)(III).  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). In an effort to compact prosecution, the limitation “substantially conceals” in claims 1, 18 and 19 is interpreted as “conceals”
Claims 2, 4-8, and 10-17 are rejected at least for being dependent from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (US 10,307,305) in view of Mastracci (US 2016/0256312).
Regarding claim 1, Hodges discloses a user wearable urinal bag concealment device comprising: a first panel (figure 3, body-side layer 114); 
a plurality of couplers (figure 3, waistband 130) coupled to an upper limit (figure 3, top side 118) of the first panel wherein the plurality of couplers is configured for coupling the first panel to a male user such that the first panel is positioned over and substantially conceals a groin area of the male user (col2 lines 51-55, a waistband 130 coupled to a pouch 110 adapted for receiving the penis of a wearer. In some implementations, the waistband 130 may be configured to removably secure about the waist of a wearer); 
a second panel (figure 3, garment-side layer 112) having a lower edge (figure 1, bottom side 119) and opposing side edges (figure 3, side edges 113a-b) coupled to a front face of the first panel (col 3 lines 4-8, the pouch 110 may include a perimeter seal 117 joining at least a first side edge 113a and a second side edge 113b of the garment-side layer 112 to the first side edge 115a and the second side edge 115b of the body-side layer 114, respectively. Further col3 lines 3-4, teaches that the bottom side 119 of the pouch 110 is sealed) defining a pouch (figure 3, interior cavity 116) accessible at an upper edge (figure 3, top side 118) of the second panel; and 
a slot (figure 3, opening 120) positioned in the first panel wherein the pouch is configured for inserting hands of the male user positioning the male user for manipulating a penis of the male user through the slot into (claim 1, the interior cavity of the pouch may be accessed through an opening extending through the body-side layer of the pouch that is configured to receive the penis of a wearer and an opening through a top side of the pouch)
Hodges does not explicitly teaches the pouch (figure 3, cavity 117) is configured for positioning a urinal bag and the user would utilize urinal bag for collecting urine.

Mastracci utilizes the pouch space in order to place the urinal container in it ([0024]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the inner cavity of Hodges to place a urinal bag as taught by Mastracci. Doing so would allow user to urinate into urinal container instead of urinate into the pouch.
Regarding claim 2, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 1.
Hodges further discloses the first panel and the second panel being flexible (col3 lines 44-47, garment-side layer 112 and the body-side layer 114 of the pouch may include a liquid-proof polyethylene coating and/or layer thereon. Further Hodges teaches the material of device is foldable (col 3 lines 1-2, the garment-side layer 112 and the body-side layer 114 may be separate ends of a single piece of material folded back onto itself to form the pouch)) such that the first panel and the second panel are selectively rollable and foldable.
Regarding claim 3, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 1.
Hodges further discloses the first panel and the second panel being substantially rectangular shaped (col 2 lines 64-66, the pouch 110 may be square shaped. In some implementations, the pouch 110 may be any suitable shape).
Regarding claim 4, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 3.
Hodges further teaches the first panel having a lower limit (figure 2, bottom side 119) and apposing side limits (first side edges 115a-b).

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 5, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 4.
Hodges does not explicitly teaches the upper limit and the lower limit being separated by from 43.0 centimeters to 53.0 centimeters, the opposing side limits being separated by from 58.0 centimeters to 94.0 centimeters; the upper edge and the lower edge being separated by from 30.0 centimeters to 40.0 centimeters, the opposing side edges being separated by from 55.0 centimeters to 70.0 centimeters; and the slot measuring from 20.0 centimeters to 30.0 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 6, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 4.
Hodges does not explicitly teaches the upper limit and the lower limit being separated by 48.3 centimeters, the opposing side limits being separated by 76.2 centimeters; the upper edge and the lower edge being separated by 35.6 centimeters, the opposing side edges being separated by 61.0 centimeters; and the slot measuring 25.4 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 7, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 4.
Hodges does not explicitly teaches the lower edge being separated from the lower limit by from 2.5 centimeter to 7.5 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 8, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 7.
Hodges, does not explicitly teaches the lower edge being separated from the lower limit by 5.1 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed 
Regarding claim 9, the device of Hodges, as modified by Mastracci, teaches the device according to the claim 1.
Hodges further teaches a sleeve (col 4 lines 50-51, a sleeve structure is formed when the flap 250 is folded over the waistband and secured to the exterior side of the garment-side layer 212), the plurality of couplers comprising a line (line, see annotated Examiner’s figure below) positioned through the sleeve (col 4 lines 52-54 the waistband may be secured underneath the flap 250) such that opposing terminal sections of the line (opposing terminal section, see Examiner’s figure below) extended from opposing side limits of the first panel (opposing side limit, see Examiner’s annotated figure below) wherein the opposing terminal sections are configured for loopedly positioning around a waist of the male user positioning the male user for trying the opposing terminal sections for coupling the line to the user such that the first panel substantially conceals the groin area of the male user (col 5 lines 9-11, the first end 232 of the waistband 230 may be pulled around the waist of the wearer and secured to the second end 232b of the waistband)

    PNG
    media_image1.png
    645
    555
    media_image1.png
    Greyscale

	Regarding claim 10, the device of Hodges, as modified by Mastracci, does not explicitly teaches the opposing terminal sections having a combined length of from 75.0 centimeters to 170.0 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 11, the device of Hodges, as modified by Mastracci, teaches the device according to claim 10. 
The device does not explicitly teaches the opposing terminal sections having a combined length of from 125.0 centimeters to 160.0 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Regarding claim 12, the device of Hodges, as modified by Mastracci, teaches the device according to claim 11. 
The device does not explicitly teaches the opposing terminal sections having a combined length of 152.4 centimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed 
Regarding claim 17, the device of Hodges, as modified by Mastracci, teaches the device according to claim 1.
Hodges further teaches the slot (figure 2, opening 120) being parallel to opposing side limits of the first panel (see figure 2).
Regarding claim 18, Hodges discloses a first panel (figure 3, body-side layer 114); 
a plurality of couplers (figure 3, waistband 130) coupled to an upper limit of the first panel (figure 3, top side 118) wherein the plurality of couplers is configured for coupling the first panel to a male user such that the first panel is positioned over and substantially conceals a groin area of the male user (col2 lines 51-55, a waistband 130 coupled to a pouch 110 adapted for receiving the penis of a wearer. In some implementations, the waistband 130 may be configured to removably secure about the waist of a wearer); a second panel (figure 3, garment-side layer 112) having a lower edge (figure 1, bottom side 119) and opposing side edges (figure 3, side edges 113a-b) coupled to a front face of the first panel  (col 3 lines 4-8, the pouch 110 may include a perimeter seal 117 joining at least a first side edge 113a and a second side edge 113b of the garment-side layer 112 to the first side edge 115a and the second side edge 115b of the body-side layer 114, respectively. Further col3 lines 3-4, teaches that the bottom side 119 of the pouch 110 is sealed) defining a pouch (figure 3, interior cavity 116) accessible at an upper edge of the second panel (figure 3, top side 118); 
and a slot (figure 3, opening 120) positioned in the first panel wherein the pouch is configured for inserting hands of the male user positioning the male user for manipulating a penis of the male user through the slot (claim 1, the interior cavity of the pouch may be accessed through an opening 
Hodges does not explicitly teaches the pouch is configured to position a urinal bag, and the user would utilize the urinal bag for collecting urine.
Mastracci teaches a pouch (figure 3, inner pouch 24) is configured for positioning a urinal bag ([0024] a user may place at least one disposable/reusable container 12 in the at least one inner pouch 24)
Mastracci utilizes the pouch space in order to place the urinal container in it ([0024]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the inner cavity of Hodges for placing a urinal bag as taught by Mastracci. Doing so would provide a space for urinal container for allowing user to urinate into urinal container instead of urinate into the pouch.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Mastracci, as applied to claim 1 above, and further in view of Walsh (US 2005/0091722).
Regarding claim 13, the device of Hodges, as modified by Mastracci, teaches the device according to claim 1.
The device of modified Hodges does not teach the device including a first seam coupled to and extending between the first panel and the second panel, the first seam extending perpendicularly from the upper edge of the second panel toward a lower edge of the second panel such that the pouch mimics a pair of pockets with each pocket having an associated opening.
Walsh teaches the pocket includes a first seam (figure 1, vertical seam 13) coupled to and extending between the first panel and the second panel ([0017] pocket 4 also preferably includes a vertical seam 13, which is sewn to the protective covering), the first seam extending perpendicularly from the upper edge of the second panel toward a lower edge of the second panel such that the ouch 
Walsh utilizes the vertical seam sewing to upper portion of the pocket to divide the pocket in two and help prevent pocket from flapping open too much ([0017]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the pocket of Hodges to incorporate the vertical seam of Walsh.
Regarding claim 14, the device of Hodges, as modified by Mastracci and Walsh, teaches the device according to claim 13.
The device does not teach the first seam measuring from one centimeter to five centimeter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci and Walsh, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci and Walsh, could be optimized to the claimed dimension and since the vertical seam is designed for separating pocket into  two and help prevent pocket from flapping open too much (Walsh [0017]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (specification pg 5 line 28-pg 6 line 3).
Claims 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Mastracci, Walsh and Higgins (US 2008/0148769).
Regarding claim 15, the device of Hodges, as modified by Mastracci and Walsh, teaches the device according to claim 14. 

Higgins teaches a second seam (figure 1, sewn seam 7) coupled to and extending between the first panel and the second panel ([0013] the device is in the form of a double sided sleeve 1, the seam seam 7 establishes two separate compartments of inner cavity. Therefore, the seam couples and extending between the front panel and the rear panel of sleeve), the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam ([0013] the device suggests that the sewn seam 7 is located in the center of the bottom of the upper compartment while the first seam from claim 14 located in the center of the upper side, it would be obvious that the seam of modified device would align with the first seam disclosed in claim 14) such that the pouch mimics the pair of pockets.
Higgins provide a second seam (sewn seam 7) to the upper pocket to establish two separated compartment ([0013]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the pocket of Hodges to incorporate the sewn seam of Higgins.
Regarding claim 16, the device of Hodges, as modified by Mastracci, Wash and Higgins, teaches the device according to claim 15.
The device does not teach the second seam measuring from one centimeter to five centimeter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci and Walsh and Higgins, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 19, Hodges teaches a user wearable urinal bag concealment device comprising: 
a first panel (figure 3, body-side layer 114), the first panel being flexible such that the first panel is selectively rollable and foldable (col3 lines 44-47, garment-side layer 112 and the body-side layer 114 of the pouch may include a liquid-proof polyethylene coating and/or layer theron. Further Hodges teaches the material of device is foldable (col3 lines1-2, the garment-side layer 112 and the body-side layer 114 may be separate ends of a single piece of material folded back onto itself to form the pouch)), the first panel being substantially rectangularly shaped (col 2 lines 64-66, the pouch 110 may be square shaped. In some implementations, the pouch 110 may be any suitable shape), the first panel having an upper limit (figure 3, top side 118), a lower limit (figure 2, bottom side 119), and opposing side limits (first side edges 115a-b),   
Hodges does not explicitly teaches the upper limit and the lower limit being separated by from 38.0 centimeters to 58.0 centimeters, the opposing side limits being 11separated by from 38.0 centimeters to 100.0 centimeters, the upper limit and the lower limit being separated by from 43.0 centimeters to 53.0 centimeters, the opposing side limits being separated by from 58.0 centimeters to 94.0 centimeters, the upper limit and the lower limit being separated by 48.3 centimeters, the opposing side limits being separated by 76.2 centimeters; 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is 
a plurality of couplers (figure 3, waistband 130) coupled to the upper limit of the first panel wherein the plurality of couplers is configured for coupling the first panel to a male user such that the first panel is positioned over and substantially conceals a groin area of the male user (col2 lines 51-55, a waistband 130 coupled to a pouch 110 adapted for receiving the penis of a wearer. In some implementations, the waistband 130 may be configured to removably secure about the waist of a wearer); 
a sleeve (col 4 lines 50-51, a sleeve structure is formed when the flap 250 is folded over the waistband and secured to the exterior side of the garment-side layer 212) coupled to the upper limit of the first panel, the plurality of couplers comprising a line (line, see annotated Examiner’s figure above) positioned through the sleeve such that opposing terminal sections of the line (opposing terminal sections, see Examiner’s annotated figure above) extend from the opposing side limits of the first panel wherein the opposing terminal sections are configured for loopedly positioning around a waist of the male user positioning the male user for tying the opposing terminal sections for coupling the line to the user such that the first panel substantially conceals the groin area of the male user (col 5 lines 9-11, the first end 232 of the waistband 230 may be pulled around the waist of the wearer and secured to the second end 232b of the waistband), 
Hodges does not explicitly teaches the opposing terminal sections having a combined length of from 75.0 centimeters to 170.0 centimeters, the opposing terminal sections having a combined length of 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
a second panel (figure 3, garment-side layer 112) having a lower edge (figure 1, bottom side 119) and opposing side edges (figure 3, side edges 113a-b) coupled to a front face of the first panel (col 3 lines 4-8, the pouch 110 may include a perimeter seal 117 joining at least a first side edge 113a and a second side edge 113b of the garment-side layer 112 to the first side edge 115a and the second side edge 115b of the body-side layer 114, respectively. Further col3 lines 3-4, teaches that the bottom side 119 of the pouch 110 is sealed) defining a pouch (figure 3, interior cavity 116) accessible at an upper edge of the second panel (figure 3, top side 118).
Hodges does not explicitly teaches the pouch is configured for positioning a urinal bag. 
Mastracci teaches a pouch (figure 3, inner pouch 24) is configured for positioning a urinal bag ([0024] a user may place at least one disposable/reusable container 12 in the at least one inner pouch 24)
Mastracci utilizes the pouch space in order to place the urinal container in it ([0024]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the 
Hodges further teaches the second panel being flexible such that the second panel is selectively rollable and foldable (col3 lines 44-47, garment-side layer 112 and the body-side layer 114 of the pouch may include a liquid-proof polyethylene coating and/or layer thereon. Further Hodges teaches the material of device is foldable (col 3 lines 1-2, the garment-side layer 112 and the body-side layer 114 may be separate ends of a single piece of material folded back onto itself to form the pouch)), the second panel being substantially rectangularly shaped (col 2 lines 64-66, the pouch 110 may be square shaped. In some implementations, the pouch 110 may be any suitable shape), 
Hodges does not explicitly teaches the lower edge being separated from the lower limit by from 2.5 centimeters to 7.5 centimeters, the lower edge being separated from the lower limit by 5.1 centimeters, the upper edge and the lower edge being 12separated by from 25.0 centimeters to 46.0 centimeters, the opposing side edges being separated by from 45.0 centimeters to 80.0 centimeters, the upper edge and the lower edge being separated by from 30.0 centimeters to 40.0 centimeters, the opposing side edges being separated by from 55.0 centimeters to 70.0 centimeters, the upper edge and the lower edge being separated by 35.6 centimeters, the opposing side edges being separated by 61.0 centimeters; 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed 
Hodges does not explicitly teach a first seam coupled to and extending between the first panel and the second panel, the first seam extending perpendicularly from the upper edge of the second panel toward the lower edge such that the pouch mimics a pair of pockets with each pocket having an associated opening, 
Walsh teaches the pocket includes a first seam (figure 1, vertical seam 13) coupled to and extending between the first panel and the second panel ([0017] pocket 4 also preferably includes a vertical seam 13, which is sewn to the protective covering), the first seam extending perpendicularly from the upper edge of the second panel toward a lower edge of the second panel such that the ouch mimics a pair of pockets with each pocket having an associated opening ([0017] vertical seam 13, which is sewn to the protective covering to divide the pocket in two and to help prevent pocket 4 from flapping open too much)
Walsh utilizes the vertical seam sewing to upper portion of the pocket to divide the pocket in two and help prevent pocket from flapping open too much ([0017]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the pocket of Hodges to incorporate the vertical seam of Walsh.
The device of Hodges, as modified by Mastracci and Walsh, does not teach the first seam measuring from one centimeter to five centimeters;
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci and Walsh, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a 
The device of Hodges, as modified by Mastracci and Walsh, does not explicitly teach a second seam coupled to and extending between the first panel and the second panel, the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam such that the pouch mimics the pair of pockets, 
Higgins teaches a second seam (figure 1, sewn seam 7) coupled to and extending between the first panel and the second panel ([0013] the device is in the form of a double sided sleeve 1, the seam seam 7 establishes two separate compartments of inner cavity. Therefore, the seam couples and extending between the front panel and the rear panel of sleeve), the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam ([0013] the device suggests that the sewn seam 7 is located in the center of the bottom of the upper compartment while the first seam from claim 14 located in the center of the upper side, it would be obvious that the seam of modified device would align with the first seam disclosed in claim 14) such that the pouch mimics the pair of pockets.
Higgins provide a second seam (sewn seam 7) to the upper pocket to establish two separated compartment ([0013]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the pocket of Hodges to incorporate the sewn seam of Higgins.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci and Walsh, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci and Walsh, could be optimized to the claimed dimension and since the vertical seam is designed for separating pocket into  two and help prevent pocket from flapping open too much (Walsh [0017]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (specification pg 5 line 28-  pg 6 line 3).
and a slot (figure 3, opening 120)  positioned in the first panel wherein the pouch is configured for inserting hands of the male user positioning the male user for manipulating a penis of the male user through the slot (claim 1, the interior cavity of the pouch may be accessed through an opening extending through the body-side layer of the pouch that is configured to receive the penis of a wearer and an opening through a top side of the pouch), the slot being parallel to the opposing side limits of the first panel (see figure 2).
Hodges does not explicitly teaches the pouch is configured for positioning a urinal bag such that user would utilize urinal bag for collecting urine.
Mastracci teaches a pouch (figure 3, inner pouch) is configured for position end of the urinal bag such that the urinal bag is configured for collecting urine excreted through the penis ([0024] a user may place at least one disposable/reusable container 12 in the at least one inner pouch 24).

The device of Hodges, as modified by Mastracci and Walsh and Higgins, does not explicitly teaches the slot measuring from 15.0 centimeters to 35.0 centimeters, the slot measuring from 20.0 centimeters to 30.0 centimeters, the slot measuring 25.4 centimeters. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hodges, as modified by Mastracci, to have optimal dimension as above, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the device of Hodges, as modified by Mastracci, could be optimized to the claimed dimension and since the device is designed for concealing a user’s genitalia and disposable containers when the user urinates out in public (Mastracci [0016]). Further, applicant places no criticality on the range claimed, indicating simply that the dimensions “may” be within the claimed ranges (instant specification pg 4, lines 25-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wells (US 2010/0300453) teaches two vertical seams supporting double fly flaps. 
Brown (US 5,607,412) teaches two vertical seams sew two proximal panels (second panel) together, however the prior art does not teach the seams would sew first panel mimicking a pair of pockets
Patton (US 2019/0254353) teaches vertical seams on the bottom of the pouch, however it does not teach it would mimic a pair of pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781